Citation Nr: 1139501	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  11-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.

2.  Entitlement to service connection for gluteal liposarcoma, including as secondary to herbicide exposure.

3.  Entitlement to service connection for chromophobe renal cell carcinoma, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefits sought on appeal.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era.

2.  The Veteran's diabetes mellitus is attributable to presumed herbicide exposure during his active military service.

3.  The Veteran's gluteal liposarcoma is attributable to presumed herbicide exposure during his active military service.

4.  Chromophobe renal cell carcinoma was not demonstrated in service; the Veteran's current chromophobe renal cell carcinoma is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has diabetes mellitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The Veteran has gluteal liposarcoma that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The Veteran does not have chromophobe renal cell carcinoma that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  

In this respect, through a July 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the July 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date or rating criteria in the July 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Board notes initially that review of the Veteran's claims file reflects that the RO appears to have lost the Veteran's service treatment records, which are therefore largely unavailable.  Records of his post-service treatment at the Atlanta VA Medical Center (VAMC) have been associated with the claims file.  The Veteran has also submitted records of private treatment he has received in the years since service.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained; to the contrary, he submitted a statement in June 2008 indicating that there are no further medical records relevant to his claims.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for chromophobe renal cell carcinoma, but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as discussed below, there is simply no medical evidence that any chromophobe renal cell carcinoma is related to the Veteran's military service.  A medical examination would not likely aid in substantiating a claim when the record does not already contain indication of a relationship between the Veteran's claimed chromophobe renal cell carcinoma and active duty.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Further, and with regard to the Veteran's claims for service connection for diabetes mellitus and gluteal liposarcoma, without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to these claims, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating these claims.  This is so because the Board is taking action favorable to the Veteran by granting service connection for diabetes mellitus and gluteal liposarcoma, which represents a full grant of these issues on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  By regulation made effective August 31, 2010, certain additional diseases were added to this list-all B cell leukemias, Parkinson's disease, and ischemic heart disease, but none is implicated in the issues decided by the Board's decision.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Veteran has contended that he has diabetes mellitus, gluteal liposarcoma, and chromophobe renal cell carcinoma as a result of his time on active duty.  Specifically, the Veteran contends that he was exposed to herbicides while serving on flight crews that took him to Vietnam.  The AOJ previously denied the Veteran's claims on the basis that it was unable to corroborate the Veteran's contention that he had been sent to Vietnam or otherwise exposed to herbicides while on active duty.  

Regarding diagnosis of the Veteran's claimed disabilities, the Board first acknowledges that the Veteran's service treatment records appear to have been lost by the RO and are therefore unavailable.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed or are otherwise unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran, however, has stated in his May 2011 hearing that he did not experience symptoms of or seek treatment for his claimed disabilities while in service.

Relevant post-service medical evidence consists of records of treatment the Veteran has received both from private treatment providers and at the Atlanta VAMC.  Post-service medical records from the Veteran's private treatment providers reflect that the Veteran was diagnosed with a gluteal liposarcoma in 2006, for which he underwent surgery in December 2006.  He was also diagnosed with renal cell carcinoma in 2007 and underwent a nephrectomy in June 2007 to address the cancer.  Records from the Veteran's ongoing treatment at the Atlanta VAMC similarly reflect that he has been treated for both gluteal liposarcoma and renal cell carcinoma, as well as diabetes mellitus.  His treating VA physician submitted a letter in July 2010 specifically indicating that the Veteran's gluteal liposarcoma is a soft-tissue sarcoma recognized by VA as being etiologically linked to herbicide exposure.  

The Veteran has also submitted multiple statements to VA in support of his claims and has testified before the undersigned Veterans Law Judge.  He has reported on multiple occasions, including in the May 2011 hearing, that he was sent several times to Vietnam on missions in which his crew would escort dignitaries or new aircraft.  On those occasions, the Veteran testified, he and the crew would disembark the plane while the aircraft received fuel and any needed maintenance.  At the May 2011 hearing, the Veteran stated that he flew into Vietnam on at least seven or eight occasions.  The Veteran has further submitted statements from three soldiers with whom he served, including the superior officer who drafted a performance evaluation of the Veteran in March 1968.  In each of the buddy statements, the Veteran's fellow soldiers and superiors state that they flew on missions to Vietnam with the Veteran and were aware that he had deplaned during missions and been "boots on the ground" in Vietnam during the Vietnam Era.  

With respect to the Veteran's contention that he was sent to Vietnam while on flight crews that made numerous missions to the country during the Vietnam Era, the Board looks to the Veteran's buddy statements in concluding that the Veteran was indeed in Vietnam while on active duty.  The Veteran has further credibly stated on multiple occasions that he was sent to Vietnam on multiple flight missions while assigned to flight crews during the Vietnam Era and that, during those missions, he disembarked the aircraft while the planes were refueling.  Given this evidence, as well as VA's heightened duty to assist in the absence of service records as discussed above, the Board concedes that the Veteran was indeed on the ground in Vietnam while on active duty and was thus exposed to herbicides during service.

In this case, as noted above, the Board finds that the buddy statements and testimony provided by the Veteran credibly establish that the Veteran flew into the Republic of Vietnam on multiple occasions, including disembarking the plane and being "boots on the ground" in-country.  In so finding, the Board has determined that the Veteran at least as likely as not had visitation to Vietnam at least on a temporary basis on multiple occasions.  Therefore, although nothing in the record definitively establishes the Veteran's duty in Vietnam, because the Board has accepted the Veteran's and his fellow soldiers' statements, it concludes that the Veteran was present in the Republic of Vietnam during the Vietnam Era and was thus presumed exposed to herbicides.  38 C.F.R. § 3.309(e) (2010).  Therefore, as visitation in the Republic of Vietnam has been found, the Board finds that diabetes mellitus and gluteal liposarcoma, as a soft tissue sarcoma as specified in specified in Note 1 to 38 C.F.R. § 3.309(e), are presumed to have been incurred in service.  Based on the foregoing, the Board finds that service connection for the Veteran's diabetes mellitus and gluteal liposarcoma is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to an analysis of the Veteran's claim for service connection for chromophobe renal cell carcinoma, the Board acknowledges, as discussed above, that the Veteran's exposure to herbicides is conceded.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, chromophobe renal cell carcinoma is not among those diseases associated with exposure to herbicide agents.  Service connection on a presumptive basis is therefore not warranted.

Service connection may nevertheless be granted if it can be medically established that the Veteran's chromophobe renal cell carcinoma is etiologically related to his herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (1994).  As noted above, service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Regarding establishing service connection based on direct exposure to herbicides, the Veteran contends, as noted above, that his chromophobe renal cell carcinoma is the result of exposure to herbicides while serving in Vietnam during his period of active duty.  Here, however, relevant post-service evidence reflects that the Veteran was first diagnosed with chromophobe renal cell carcinoma in 2007, more than twenty years after his separation from active duty.  He underwent nephrectomy in June 2007 to address the cancer and has continued to receive treatment since that date.  No opinion relating the disorder to service is present in the record, however, and the Veteran has not submitted any competent medical evidence relating his current chromophobe renal cell carcinoma to service, including to his conceded in-service herbicide exposure.

The Board has considered the evidence of record and finds that there is no competent evidence medically relating any current chromophobe renal cell carcinoma to military service, including to in-service herbicide exposure.  Absent a medical opinion in the record of a relationship to military service in general, or specifically to exposure to herbicide agents during military service, the Veteran's claim for service connection for chromophobe renal cell carcinoma must be denied.  Further, in this case, the Board notes that the Veteran has not contended that he first experienced symptoms of chromophobe renal cell carcinoma in service; to the contrary, medical records submitted by the Veteran establish that he was not diagnosed with chromophobe renal cell carcinoma until 2007, more than twenty years after his separation from active duty.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  Importantly, in this case, the Veteran has not contended that he has suffered from chromophobe renal cell carcinoma since service.  Further, there is no medical evidence demonstrating that, before the 2007 treatment notes documenting findings of and treatments for chromophobe renal cell carcinoma, the Veteran complained of any chromophobe renal cell carcinoma to any medical professional at any time since his separation from service.  

The Board concedes that the Veteran has been treated for chromophobe renal cell carcinoma during the appeal period, but none of his treatment providers has provided an opinion that any such disability is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current chromophobe renal cell carcinoma to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between his current renal cell carcinoma and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chromophobe renal cell carcinoma. Although the Veteran asserts that his chromophobe renal cell carcinoma can be attributed to his time in service, and particularly his exposure to herbicides, the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that a preponderance of the medical evidence of record supports a conclusion that the Veteran does not have chromophobe renal cell carcinoma related to service.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits of the Veteran's claim for service connection for chromophobe renal cell carcinoma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for chromophobe renal cell carcinoma.  The Veteran's currently diagnosed chromophobe renal cell carcinoma is not traceable to an injury or disease incurred in or aggravated during active military service, and service connection is denied.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for gluteal liposarcoma is granted.

Entitlement to service connection for chromophobe renal cell carcinoma is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


